Mr. Justice Vickers delivered the opinion of the court: On the 18th day of May, 1898, the appellant, being a fraternal beneficiary society organized tinder the laws of the State of Michigan, issued a benefit certificate to Ellen Hickey for the sum of $1000. The beneficiaries named in the certificate are the appellees, nieces of Ellen Hickey. The insured died on the 17th day of February, 1904. Proofs of. death were furnished, and upon appellant’s refusal to pay the amount mentioned in the certificate, an action of assumpsit was begun by the beneficiaries on the 7Ü1 day of February, 1905, when a summons issued out of the city court of Chicago Heights, directed to the sheriff of Sangamon county, this State, commanding him to summon the Supreme Hive of the Ladies of the Maccabees of the World to appear before the city court of Chicago Heights on, etc. The sheriff of Sangamon county returned that he had served the writ upon appellant “by reading the same to W. R. Vredenburg, superintendent of insurance of the State of Illinois, who is the authorized agent of appellant,” etc. In apt time appellant appeared specially and filed five pleas to the jurisdiction of the city court of Chicago Heights, setting forth, in substance, that the supposed contract upon which the action was brought was not made within the city of Chicago Heights nor within its territorial limits, nor made specifically payable in the city of Chicago Heights, but that the cause of action did accrue in the city of Chicago, in the county of Cook; that neither of the plaintiffs nor the defendant resided in the city of Chicago Heights at the time of nor since the commencement of this suit; that the defendant was not found or served with process in said cause in the city of Chicago Heights; that the plaintiffs were, at the time of the commencement of this suit and at all times thereafter, residents of the city of Chicago; that the defendant is a corporation duly organized, existing and doing business under the laws of the State of Michigan; that service of process was actually had on the defendant in the county of Sangamon, in the State of Illinois, and outside the territorial.limits of the city of Chicago Heights; that the city of Chicago Heights is situated in the county of Cook; that in the county of Cook there are a circuit court of Cook county and a superior court of Cook county, both of which said courts have jurisdiction over the plaintiffs and over the defendant. To each and all of the five pleas to the jurisdiction of the said court appellees interposed a general demurrer. The court sustained the demurrers to all of the pleas, and, appellant standing by its pleas, judgment quod recuperet was rendered against appellant. A jury was waived by appellees, and the court assessed the damages, upon the evidence which was introduced, at the sum of $mo, for which sum final judgment was rendered against appellant. After the court had sustained the demurrer to the pleas of appellant it took no further part in the disposition of the cause, except at each stage of the proceedings to object to the action of the court in taking jurisdiction of the cause. The position of appellant is, that the city court of Chicago Heights had no power to issue a summons to be served outside the territorial limits of the city of Chicago Heights, and that the service of the summons on the superintendent of insurance in the county of Sangamon was without authority of law. The only question to be determined is whether the city court of Chicago Heights obtained jurisdiction of the person of the defendant, and had the power, under the service had, to render a judgment in personam against it. The city court of Chicago Heights having been organized under section 240 of chapter 37 of Hurd’s Revised Statutes of 1905, which provides for the organization of city courts in and for cities, only has concurrent jurisdiction with the circuit court within the city within which it is located, in all civil and criminal cases arising in said city and in appeals from justices of the peace in said city. It has often been held by this court that the territorial limits of the jurisdiction of a city court for service of original process is confined to the city limits wherein such court is located. (People v. Evans, 18 Ill. 361; People v. Barr, 22 id. 241; Covill v. Phy, 26 id. 432; Holmes v. Fihlenburg, 54 id. 203; Gardner v. Witbord, 59 id. 145; Dixon v. Dixon, 61 id. 324; Joslyn v. Dickerson, 71 id. 25; Reid v. Morton, 119 id. 118; Miller v. People, 183 id. 423.) In People v. Evans, supra, this court held that an act of the legislature creating the recorder’s court of the cities of LaSalle and Peru was unconstitutional because the act purported to extend the jurisdiction of the court to the two towns named. This case has been followed in all the subsequent decisions of this court wherein the validity of a statute purporting to extend the jurisdiction of city courts beyond the limits of the city of their location have been involved, so that the law must be regarded as firmly established in this State that the legislature has no constitutional powers to pass a law extending the territorial jurisdiction of city courts beyond the territorial limits of the city wherein they are located. The doctrine of these cases is not questioned by appellees, but it is contended that since the legislature may prescribe any conditions it sees fit upon which foreign corporations will be permitted to do business in this State, conditions relating to the manner of acquiring jurisdiction over such foreign corporations by the courts of this State may be lawfully imposed which would be unconstitutional and void as applied to corporations residing in this State. If the existence of the power of the legislature in this regard be conceded to the extent claimed by appellees, the question still remains, has such power been exercised in the passage of any law which will uphold the jurisdiction of the city court of Chicago Heights over the person of appellant when acquired by service of its process in a foreign county? The only section of the statute which is pertinent to this inquiry is section 5 of an act passed June 22, 1893, and found in Hurd’s Revised Statutes of 1905 as section 262 of chapter 73, which is, in part, as follows: “Each such society now doing or hereafter admitted to do business in this State and not having its principal office within this State, and not being organized under the laws of this State, shall appoint in writing the Auditor of Public Accounts or his successor in office to be its true and lawful attorney, upon whom all lawful process in any action or proceeding against it may be served, and in such writing shall agree that any lawful process against it which is served on said attorney shall be of the same legal force and validity as if served upon the society, and that the authority shall continue in force so long as any liability remains outstanding in this State. Copies of such certificate, certified by said Auditor of Public Accounts, shall be deemed sufficient evidence thereof, and shall be admitted in evidence with the same force and effect as the original thereof might be admitted. Service upon such attorney shall be deemed sufficient service upon such society.” By a subsequent statute the superintendent of insurance has been substituted for the Auditor of Public Accounts in the foregoing section. A careful reading of the foregoing statute will show that the conditions therein imposed on foreign societies of this character coming into this State to do business are, that such societies shall appoint, in writing, the superintendent of insurance their' true and lawful attorney, upon whom all lawful process in any action or proceeding against them may be served, and that such societies must agree, in writing, that the service of any lawful process against them which is served upon the superintendent of insurance shall have the same legal force and validity as if it had been served upon the society. There is nothing in this section which would authorize the service of an original summons issued by a circuit court against a foreign insurance company upon such foreign company by serving it upon the superintendent of insurance unless such service was had in the county where the suit was instituted. If this .statute stood alone, it would clearly afford no warrant for sending a summons out of the county in and for which said summons had issued for service upon a foreign insurance society by service upon the superintendent of insurance in Sangamon county. Appellees insist that the method of obtaining jurisdiction of a foreign insurance company by service upon the superintendent of insurance under this statute is exclusive, and if city courts may not send their process to Sangamon county for service on such superintendent, then the effect would be to deprive city courts of jurisdiction in all cases against such foreign corporations. This deduction proceeds from false premises. Service upon the superintendent of insurance is not the only method of acquiring jurisdiction over a foreign insurance company doing business in this State. Section 26 of chapter 32 (1 Starr & Cur. Stat. p. 1017,) provides that “foreign corporations, and the officers and agents thereof, doing business in this State, shall be subjected to all the liabilities, restrictions and duties that are or may be imposed upon corporations of like character organized under the general laws of this State, and shall have no other or greater powers.” The language of this statute is plain and requires no interpretation. The fourth section of chapter 83 of the Revised Statutes of 1845, entitled “Practice,” provided that “in all suits instituted against any incorporated company in this State a summons returned executed on the president thereof, or served by leaving a copy of the summons with the principal clerk, cashier or secretary of such company at his office, * * * shall be deemed a sufficient service.” Some doubt might well exist whether this statute was intended to embrace foreign corporations, but whatever doubt may have existed on this point was removed by an amendment to this section passed in 1853, which enacted that “in all cases where suit has been or may hereafter be brought against any incorporated company, process shall be served upon the president of such company,” etc. Under this section as amended it was held by this court in Mineral Point Railroad Co. v. Keep, 22 Ill. 9, that foreign corporations doing business and having agents and property in this State were within this section of the statute and might be sued thereunder; and in Peoria Ins. Co. v. Warner, 28 Ill. 429, it was held that the act of 1853 was remedial'and should be liberally construed. The substance of the law of 1853 has been a part of the statute law of Illinois from its enactment to the present time and is now found as section 5 of our present Practice act, and under it actions against incorporated companies, both foreign and domestic, have been uniformly maintained. Under this section, taken in connection with section 26 of chapter 32, supra, there can be no question about its application to all foreign corporations doing business in this State. (Hannibal and St. Joseph Railroad Co. v. Crane, 102 Ill. 249.) Insurance companies are not excluded from section 5 of the Practice act by reason of the special provision contained in section 3, relating to insurance companies alone. In North American Ins. Co. v. Yates, 214 Ill. 272, it is said: “The purpose of our statute [section 26 of chapter 32] is to produce uniformity in the powers, liabilities, duties and restrictions of foreign and domestic corporations of like character, and to bring them all under the influence of the same law.” If, as contended by the appellees, the superintendent of insurance is the only person upon whom original process can be served in a suit against a foreign insurance company, then foreign insurance companies are not subject to the provisions of section 5, but the service must be had on the superintendent of insurance, although the president or other officers or agents of such company might reside or be found in the county where the suit was brought. Under this construction foreign insurance corporations would not be subject to the same powers, liabilities, duties and restrictions as domestic companies, as required by the statute already referred to, which shows that the construction contended for should be rejected for the reason that such construction brings the two statutes relating to the same subject in conflict with each other. The true intent and meaning of the statute requiring foreign insurance companies to appoint the superintendent of insurance as an attorney in fact, upon whom service of process might be had, was to enable the citizens of this State to secure service upon such foreign companies by serving the superintendent of insurance, whose agency for the purpose of such service could not be disputed, and to take it out of the power ,of such company to avoid service by withdrawing all of its agents from the State in case it elected to cease doing business within the State. But it was not the intention of the legislature to take away the, substantial rights heretofore existing in the people of this State to bring suits against foreign insurance companies in any of the courts of this State having jurisdiction, and have the summons served upon such company in the manner and upon the agents as provided by section 5 of the Practice act. In Johnson v. Hanover Ins. Co. 15 Fed. Rep. 97, which was a suit on an insurance policy in the United States Circuit Court for the Northern District of Illinois, it was held that service upon an agent of the company was valid service and gave the court jurisdiction, notwithstanding the company had, under the statute of the State, appointed an attorney in fact, George D. Gould, of Moline, in Rock Island county, its lawful attorney upon whom process could be served. The court held that the law requiring such foreign company to appoint an attorney in fact for the purpose of service of process did not repeal the law providing for other means of service. While the language of the statute under which the company appointed its attorney in that case is different in some material respects from the one involved here, still the reasoning of the opinion of Justice Blodgett is applicable here, and we approve it. Section 3 of the Practice act (Hurd’s Stat. 1905, p. 1531,) is as follows: “The courts of record of the county wherein the plaintiff or complainant may reside shall have jurisdiction of all actions hereafter to be commenced by any individual against any insurance company, either incorporated by any law of this State or doing business in this State. And all process issued in any cause, commenced in the county wherein the plaintiff may reside wherein an individual may be plaintiff or complainant and any such company defendant may be directed to any county of this State for service and return.” It is by virtue of the foregoing section that the courts of record of 'the county wherein the plaintiff or complainant may reside are given jurisdiction of all actions wherein an individual is plaintiff or complainant and an insurance company is defendant, and are authorized to direct their process to any county of the State for service and return. It will be noted that the foregoing section of the Practice act places foreign and domestic insurance companies on the same footing. There is here no attempt upon the part of the legislature to impose any conditions upon foreign companies from which domestic companies are exempted. If this section of the statute were repealed, all suits against insurance companies, both foreign and domestic, would be subject to the same rules as to jurisdiction, issue and service of process as other corporations. If section 3 of the Practice act be so construed as to include city courts, this construction, on the authority of the cases already cited, would require us to hold such section unconstitutional. But the language of this statute, “the courts of record of the county wherein the plaintiff or complainant may reside,” etc., does not include city courts. City courts are courts of record in and for cities and are not courts of record for the county, within the meaning of this statute. “Courts of record of the county” includes only such courts as have a territorial jurisdiction co-extensive with the county limits. It follows from what has been said that there is no law in this State which authorizes a city court to send its original process beyond its territorial jurisdiction for service, and that there is no law of this State which required appellant to agree, as a condition upon which it was admitted to do business in this State, that it would submit itself to the jurisdiction of the city court of Chicago Heights by virtue of a summons issued out of said court and served by the sheriff of Sangamon county upon the superintendent of insurance. There was, therefore, no jurisdiction of the court below over the person of the defendant, and the judgment rendered herein is for that reason erroneous and must be reversed. T , Judgment reversed. Subsequently, on petition for rehearing, the following additional opinion was filed: Appellees have filed a petition for rehearing, in which three grounds are urged for granting it. So far as 'the first and second points are concerned, they have had our consideration in the opinion heretofore filed. The third point urged for a rehearing is, that appellant waived the objection to the jurisdiction of the court by appearing to the merits after the court had sustained demurrers to the several pleas to the jurisdiction of the court. This point was not specifically raised by appellees in their original brief filed in this cause. It was not until the petition for rehearing was filed that the specific matter relied on as a waiver of jurisdiction was called to our attention. While there are some general observations in appellees’ original brief, and also in the answer to a former petition for rehearing by appellant, in regard to a waiver, in neither instance was it contended that appellant had waived the question of jurisdiction by a general appearance to the merits. It is apparent from the fact that in the petition for rehearing an entirely different line of authorities are cited and relied on from those cited and relied on in the original brief, that the question of waiver by an appearance to the merits is an afterthought, and was not the character of waiver that appellees referred to in their original brief and answer to appellant’s petition for rehearing. In view of the fact that the question of waiver is only brought to our attention in the petition for rehearing, we might well refuse, under our rules, to consider it at all. A petition for a rehearing should be, confined to a concise statement of the points supposed to have been overlooked or misapprehended by the court, with the proper references to the particular portion of the original abstract and brief relied upon. (Rule 30, 204 Ill. 18.) But since appellees now contend that -this point was raised in their original brief and argument, we are inclined to give them the benefit of the doubt and express our views briefly upon the question of waiver from the viewpoint urged in their petition for rehearing. In Nicholes v. People, 165 Ill. 502, this court said: “A special appearance must be for the purpose of urging jurisdictional objections only, and it must be confined to a denial of jurisdiction. An appearance for any other purpose than to question the jurisdiction of the court is general. (2 Ency. of Pl. & Pr. 632; Abbott v. Semple, 25 Ill. 107; McNab v. Bennett, 66 id. 157; Crull v. Keener, 18 id. 65.) In Crull v. Keener, supra, it was said (p. 66) : ‘There are cases where the defendant may make a quasi appearance for the purpose of objecting to the manner in which he is brought before the court, and, in fact, to show that he is not legally there at all; but if he ever appears to the merits he submits himself completely to the jurisdiction of the court and must abide the consequences.’ If he appears to the merits no statement that he does not will avail him, and if he makes a defense which can only be sustained by an exercise of jurisdiction the appearance is general, whether it is in terms limited to a special purpose or not. 2 Ency. of Pl. & Pr. 625.” The rule laid down in the language above quoted is the well established doctrine in this State. When the question is presented whether a defendant has appeared to the merits and thus waived the question of jurisdiction over his person, the test is, has the defendant made a defense or taken other steps in the cause the disposition of which involves the exercise of jurisdiction. If the defendant appears and makes a motion or files a plea or takes any other step which the court would have no power to dispose of without jurisdiction of the defendant’s person, such action on the part of the defendant will be a submission of his person to the jurisdiction of the court and will be a waiver of any objections to the jurisdiction. He cannot, by his voluntary action, invite the court to exercise its jurisdiction and at the same time deny that jurisdiction exists. In the case before us the defendant appeared and filed pleas to the jurisdiction of the court, as stated in the original opinion filed herein. After demurrers to these several pleas had been sustained, the abstract shows that the defendant elected to stand by said pleas and refused to plead further in said cause; that the court thereupon proceeded to hear the evidence and assess the damages. It is also shown that the defendant objected to the court taking jurisdiction for the purpose of assessing damages, and excepted to the action of the court in assessing damages and to the rendition of the judgment. Subsequently the defendant moved the court to expunge its said judgment from the record, for the reason that the court had no jurisdiction to render the judgment. In each instance the defendant limited its appearance for the sole purpose of questioning the jurisdiction of the court, and for no other purpose, and based its objections on the want of jurisdiction. There was nothing in any of the steps taken .by appellant in the court below that required the exercise of jurisdiction to dispose of them. It was wholly unnecessary for the defendant to follow up its pleas to the jurisdiction of the court by objecting to the subsequent proceedings on the ground that the court had no jurisdiction of the person of the defendant, but, since all of these objections are entirely consistent with appellant’s pleas to the jurisdiction, it is difficult to see how they can be held to amount to a waiver of the jurisdictional question. There is therefore nothing in this point that requires any modification of the views hereinbefore expressed in this case. The former opinion of this court will be adhered to and the petition for rehearing denied, but the cause will be remanded to the city court of Chicago Heights to enable the appellees to take such steps as they may desire for the purpose of acquiring jurisdiction of appellant, and in this respect the former opinion will be modified. The order will be that the judgment be reversed and the cause remanded, with directions to overrule the demurrer to the pleas. Reversed and remanded.